Case 1:19-cv-01702-EGS Document1 Filed 06/11/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JOHNY RAMOS
1336 Missouri Avenue
Washington, D.C. 20011

PLAINTIFF,

Ni

TONO, INC. D/B/A TONO SUSHI
2605 Connecticut Ave. NW
Washington, D.C. 20011

Serve: Ace Corporate Services, Inc.

2406 Chain Bridge Road NW
Washington, DC 20016

BAEKCITY, INC. D/B/A TONO SUSHI
2605 Connecticut Ave. NW
Washington, D.C. 20011

Serve: PETER BAEK
20312 Ocean Forest Court
Ashburn, VA 20147

EDDIE PONGASKUL
6240 Woodfair Dr.
Fairfax Station, VA 22039
And

KIYOTO KONDO

7512 Whittier Boulevard
Bethesda, MD 20817

DEFENDANTS.

eee RR RK KR HHH HH HK HHH RRR He HH KR RR HE HH HR RH H

Case No.: | - [VOX

2 2 2 ff ee oo oe 2 of fe ae AR oe a of 2k EO 2 2 3 2A aR SHR oA fo oe oak oe of of oko oe ee a ae ae ak ak ak a ae ok

COMPLAINT

Plaintiff Johny Ramos (“Plaintiff”), by and through undersigned counsel, hereby submits

this Complaint against Defendants Tono, Inc. d/b/a Tono Sushi and Baekcity, Inc. d/b/a Tono

Sushi (collectively, “Tono Sushi”), Eddie Pongaskul, and Kiyoto Kondo (collectively,
Case 1:19-cv-01702-EGS Document1 Filed 06/11/19 Page 2 of 6

“Defendants”) to recover damages under the Federal Fair Labor Standards Act of 1938, as
amended, 29 U.S.C. §§ 201 et seq. (“FLSA”), and the D.C. Minimum Wage Act Revision Act of
1992, D.C. Code §§ 32-1001 et seq. (SDCMWA”) as set forth below.
PARTIES AND JURISDICTION

1. Plaintiffis an adult resident of the State of Maryland. By participating as the named
Plaintiff in this action, Plaintiff consents to prosecute his claims against Defendants under the
FLSA and the DCMWA.

2. Plaintiff was employed by Defendants to work in Tono Sushi’s kitchen. Plaintiff

worked in the District of Columbia as a cook and performing related duties.

3. Defendant Tono, Inc. was a corporation formed under the laws of the District of
Columbia.
4, Defendant Baekcity, Inc. is a corporation formed under the laws of the District of

Columbia with its principal place of business in the District of Columbia.

5; Defendant Eddie Pongsakul is an adult resident of Virginia and Kiyoto Kondo is an
adult resident of Maryland. Together, they owned and operated Tono, Inc. during the relevant
period from May 3, 2016 until March 2019. Approximately March 2019, Mr. Pongsakul and Mr.
Kondo sold Tono, Inc. to Defendant Peter Baek.

6. Upon purchasing this business, Baekcity, Inc. continued operating as Tono Sushi
and made few changes to the restaurant. The menu remained largely unchanged. The furniture
and decoration remained largely unchanged. The workforce remained largely unchanged.

7. On information and belief, at all times material herein, Defendants, in the aggregate

and in the individual, have had annual gross volume of sales made or business done in an amount
Case 1:19-cv-01702-EGS Document1 Filed 06/11/19 Page 3 of 6

exceeding $500,000.00 and thus Defendants qualified as an “enterprise” within the meaning of
§ 3(r) of the FLSA (29 U.S.C. § 203(r)).

8. At all times during Plaintiff's employment, Plaintiff was an employee who, while
engaged in employment duties, handled or otherwise worked on goods and materials (namely
cooking supplies and other related items) that were moved in or produced for commerce. Thus,
Plaintiff was an individual employee who engaged in commerce or the production of goods for
commerce under 29 U.S.C. §§ 206-207.

9, At all times pertinent to the allegations herein, Defendants were Plaintiff's
“employers” for purposes of the FLSA and the DCMWA.

10. This Court has jurisdiction over Defendants pursuant to § 16(b) of the FLSA, 29
U.S.C. § 216(b), and 28 U.S.C. § 1337 relating to “any civil action or proceeding arising under
any Act of Congress regulating commerce.” Subject matter jurisdiction is invoked under 28 U.S.C.
§ 1331. Venue is proper pursuant to 28 U.S.C. § 1391(b).

FACTS

LL Plaintiff worked for Defendants from roughly 2013 until May 3, 2019.

12. From May 2016 until March 2018, Plaintiff worked an average of approximately
50 hours per week. From June 2018 until the end of Plaintiff's employment, Plaintiff worked an
average of approximately of 30 hours per week.

13, From roughly May 2016 to March 2018, Defendants paid Plaintiff at a daily rate of
$135.00. Thereafter, Defendants gave Plaintiff a raise to a daily rate of $145.00, which he earned
for the remainder of his employment.

14. Throughout Plaintiff's employment, Defendants did not pay Plaintiff one-and-one-

half times (1.5x) his hourly rate for hours worked in excess of 40 during a single workweek.
Case 1:19-cv-01702-EGS Document1 Filed 06/11/19 Page 4 of 6

15. From May 2016 to March 2019, Defendants Eddie Pongsakul and Kiyoto Konodo,
owned and operated Tono Sushi. During these time Eddie Pongsakul and Kiyoto Konodo:
a. Had the power to hire, fire, suspend, and otherwise discipline Plaintiff;
b. Had the power to supervise Plaintiff's work duties to ensure their work was of
sufficient quality;
c. Set and controlled Plaintiff's work schedules or had the power to set and control
Plaintiff's work schedules;
d. Set and determined or had the power to set and determine Plaintiffs rate and
method of pay; and
e. Controlled and was in charge of the day-to-day operations of Tono Sushi.
16. Plaintiff's primary work duties did not qualify for any exemption under the FLSA
or the DCMWA.
17. Defendants’ failure and refusal to pay Plaintiff overtime pay, as required by the
FLSA, was willful and intentional, and was not in good faith. Defendants’ failed to timely pay
Plaintiff the unpaid overtime owed, as required under the DCMWA.
CAUSES OF ACTION
COUNT I
Violation of the Fair Labor Standards Act
(Overtime)
18. Plaintiff re-allege and re-assert each and every allegation set forth above as if each
were set forth herein.
19. The FLSA mandates that an employer must pay employees overtime wages in the
amount of one-and-one-half times (1.5x) the employee’s regular rate of pay for all hours worked
each week in excess of forty (40) (“overtime hours”).

20. At all times pertinent to the allegations herein, Plaintiff was an “employee” covered
Case 1:19-cv-01702-EGS Document1 Filed 06/11/19 Page 5 of 6

by § 207(a)(1) of the FLSA, and Defendants were her “employers” under § 207(a)(2) of the FLSA.

21. Defendants, as Plaintiff's employers, were obligated to compensate Plaintiff at the
overtime rate of one-and-one-half times (1.5x) her regular rate for all overtime hours worked.

22. _ As set forth above, Defendants had knowledge and suffered or permitted Plaintiff
to work many overtime hours during her employment.

23. As set forth above, Defendants failed and refused to pay Plaintiff one-and-one-half
(1.5x) her regular rate for all overtime hours worked.

24. Defendants’ failure and refusal to pay Plaintiff, as required by the FLSA, was
willful and intentional, and was not in good faith.

WHEREFORE, Defendants are liable to Plaintiff under Count I for all unpaid wages in an
amount to be proven at trial, plus an equal amount in liquidated damages, attorney’s fees, costs,
and any other and further relief this Court deems appropriate.

COUNT Il
Violation of the D.C. Minimum Wage Act Revision Act of 1992
(Overtime)

25. Plaintiff re-allege and re-assert each and every allegation set forth above as if each
were set forth herein.

26. At all times pertinent to the allegations herein, Plaintiff was Defendants’
“employee,” and Defendants was Plaintiffs “employers” within the meaning of the DCMWA,
D.C. Code §§ 32-1001 et seq.

27. Defendants, as Plaintiff's employers under the DCMWA, were obligated to
compensate Plaintiff at the overtime rate of one-and-one-half times (1.5x) his regular rate of pay
for all hours worked per week in excess of forty (40) (“overtime hours’’).

28. As set forth above, Defendants had knowledge and suffered or permitted Plaintiff
Case 1:19-cv-01702-EGS Document1 Filed 06/11/19 Page 6 of 6

to work overtime hours during her employment.

29. Asset forth above, Defendants failed and refused to pay Plaintiff time-and-one-half
(1.5x) his regular rate for all the overtime hours he worked.

30. Defendants’ failure and refusal to pay Plaintiff as required by the DCMWA was
willful and intentional and was not in good faith.

WHEREFORE, Defendants are liable to Plaintiff under Count II for all unpaid wages in an

amount to be proven at trial, plus treble damages, attorney’s fees, costs, and any other and further

Respect submitted,
/ \

Michael K. a
{ Bar Number: 10011
Zipin, Amstér.& Greenberg, LLC

8757 Georgia Ave., Suite 400
Silver Spring, MD 20910
Tel: 301-587-9373

Fax: 240 - 839 - 9142
mamster@zagfirm.com

relief this Court deems appropriate.

Counsel for Plaintiff
